Citation Nr: 0617178	
Decision Date: 06/13/06    Archive Date: 06/26/06

DOCKET NO.  03-32 898	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for bilateral 
carpal tunnel syndrome.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Jaeger, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1978 to June 
1981.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision issued in April 2003 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Milwaukee, Wisconsin.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify the veteran 
if further action is required.


REMAND

In connection with the veteran's substantive appeal (VA Form 
9), received in November 2003, he requested a local hearing 
with a Milwaukee RO Hearing Officer.  Such was scheduled for 
February 3, 2004.  On that date, an Informal Conference was 
held, but the veteran did not have a hearing.  Consequently, 
in August 2004, the veteran was informed that his hearing had 
been scheduled for September 8, 2004.  Documentation 
contained in the file indicates that the veteran cancelled 
his hearing for that date, but requested that it be 
rescheduled for November.  As such, in September 2004, the 
veteran was notified that his hearing was rescheduled for 
November 3, 2004.  On November 3, 2004, the veteran's 
representative submitted a statement requesting that the 
hearing be cancelled and deferred to a later date as the 
veteran was seeking additional evidence in support of his 
appeal.  In June 2006, the veteran's representative indicated 
that the veteran wished to have a local hearing at the 
Milwaukee RO as previously requested.  As such, a remand is 
necessary in order to afford the veteran his requested 
hearing.  

Accordingly, the case is REMANDED for the following action:

The veteran should be scheduled for a 
local hearing with a Milwaukee RO Hearing 
Officer. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


